United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, SEATTLE
PROCESSING & DISTRIBUTION CENTER,
Seattle, WA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0375
Issued: October 13, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On January 19, 2021 appellant filed an appeal from a December 9, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0375.
The Board, having duly considered the matter, notes that its jurisdiction is limited to the
review of final adverse decisions issued under FECA. 1 The December 9, 2020 decision expanded
the acceptance of appellant’s claim and is therefore not a final adverse decision. The case record
as transmitted to the Board does not contain a final adverse decision of OWCP issued within 180
days from the date of docketing of the current appeal. 2 As there is no final adverse decision issued
by OWCP over which the Board may properly exercise jurisdiction, the Board concludes that the
appeal docketed as No. 21-0375 must be dismissed. Accordingly,

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2

Id.

IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0375 is dismissed.
Issued: October 13, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

2

